DETAILED ACTION
This is the second Office Action regarding application number 16/650,946, filed on 03/26/2020, which is a 371 of PCT/JP2018/036137, filed on 09/27/2018, and which claims foreign priority to JP 2017-192257, filed on 09/29/2017.
This action is in response to the Applicant’s Response dated 07/07/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-5 and 7 are currently pending.
Claim 6 is cancelled.
Claim 1 is amended.
Claims 1-5 and 7 are examined below.
The rejection of claims 1-7 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 07/07/2021/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MCDANIEL (US 2017/0341346 A1) in view of XIANG (US 2009/0110356 A1) and KROKOSZINSKI (US 2007/0137696 A1).
Regarding claim 1, MCDANIEL teaches a solar cell system for generating electricity by absorbing sunlight, comprising: 
a laminated structure (Figs. 2 and 6); and 

wherein, in the laminated structure, a transparent sheet member comprising a wavelength conversion material (resin sheet 801 containing luminescent QD material, para. 67; resin sheet interlayer can be PVB, para. 63) and a first transparent sheet (glass 803 and 804, para. 67) are laminated, 
a maximum emission wavelength of the wavelength conversion material is 780 nm or more (QDs emitting at a peak wavelength of 850 nm, para. 67), and 
a refractive index n.sub.a1 of the first transparent sheet is higher than a refractive index n.sub.b of the transparent sheet member,
wherein the transparent sheet member comprises resin (MCDANIEL teaches this material is a resin such as PVB, and the QDs are embedded within the PVB), and
a visible light transmittance of the laminated structure is 80% or more (transmittance may be as high as 99%, since the luminescent layer may absorb as little as 1% of incident visible light, para. 59).

    PNG
    media_image1.png
    589
    351
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    216
    618
    media_image2.png
    Greyscale

Although the glass and PVB layers are substantially the same as the applicant’s proposed laminate, MCDANIEL does not disclose expressly the refractive index relationship between the transparent sheet member and the first transparent sheet, although it does use PVB and glass, respectively, and explains that the refraction indexes of the PVB and glass would be within 30% of each other (para. 60). MCDANIEL also does not disclose expressly that the transparent sheet member comprises at least one selected from the group consisting of a mixed crystal containing ytterbium and cerium, a mixed crystal containing praseodymium and ytterbium, and barium stannate.
XIANG teaches a luminescent laminated structure where the refractive index of the first transparent sheet is higher than a refractive index of the transparent sheet member (Fig. 5).

    PNG
    media_image3.png
    776
    643
    media_image3.png
    Greyscale

KROKOSZINSKI teaches a solar cell system including a wavelength converting material such as a dye or quantum dots, where the material may include ytrrium orthosilicate single crystal activated with cerium (para. 52).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MCDANIEL and select materials to have the claimed refractive index relationship as taught by XIANG to reduce the escape cone angle and enhance total internal reflection (XIANG, para. 26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MCDANIEL further and add ytrrium orthosilicate single crystal activated with cerium as a fluorescent dye as taught by KROKOSZINSKI in order to product a desired appearance or color of the solar cell system, a desired light absorption characteristic, or a combination of both features (KROKOSZINSKI, paras. 49-50).

Regarding claim 2, the combination of MCDANIEL, XIANG, and KROKOSZINSKI teaches or would have suggested the solar cell system according to claim 1, wherein the refractive index of the transparent sheet member is 1.30 to 1.80 (PVB has a refractive index of about 1.48).

Regarding claim 3, the combination of MCDANIEL, XIANG, and KROKOSZINSKI teaches or would have suggested the solar cell system according to claim 1, wherein the first transparent sheet is disposed on an exterior side of the transparent sheet member (see MCDANIEL Figure 2).

Regarding claim 4, the combination of MCDANIEL, XIANG, and KROKOSZINSKI teaches or would have suggested the solar cell system according to claim 1, wherein the laminated structure comprises the transparent sheet member and first and second transparent sheets disposed on both surfaces, respectively, of the transparent sheet member (see MCDANIEL Figure 2).

Regarding claim 5, the combination of MCDANIEL, XIANG, and KROKOSZINSKI teaches or would have suggested the solar cell system according to claim 4, wherein a refractive index of the second transparent sheet is higher than the refractive index of the transparent sheet member (XIANG teaches that both the first and second transparent sheets have a refractive index higher than the refractive index of the transparent sheet member).

Regarding claim 7, the combination of MCDANIEL, XIANG, and KROKOSZINSKI teaches or would have suggested the solar cell system according to claim 1, wherein the first transparent sheet is either inorganic glass or organic glass (MCDANIEL teaches glass).

Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721